PARIENTE, BARBARA J., Associate Judge.
Appellant, William Stern, appeals a final judgment of fraudulent transfer entered in aid of execution of a default judgment in favor of appellees, Sanford and Frances Stein. Despite appellant’s claims to the contrary, the trial court had subject matter jurisdiction to enter the order. A reversal is nonetheless required because the default judgment upon which the post-judgment proceedings were predicated has since been vacated. See Stern v. Stein, 694 So.2d 851 (Fla. 4th DCA 1997). Our reversal is without prejudice to appellees pursuing any other rights or pre-judgment remedies they may have in the underlying action.
Our reversal does not affect the trial court’s separate and independent order awarding attorney’s fees to appellee Sanford Stein, which was entered as a sanction for appellant’s discovery violations. Finding no abuse of discretion, we affirm the trial court’s sanction order.
AFFIRMED IN PART; REVERSED IN PART; REMANDED FOR PROCEEDINGS CONSISTENT WITH THIS OPINION.
STONE, C.J., and KARLAN, SANDY, Associate Judge, concur.